In an action for separation on the grounds of abandonment and failure to provide for plaintiff and her child, judgment dismissing the complaint on the merits reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. The proof was sufficient to warrant a judgment of separation. Find-? ings of fact “ fourth ” and “ fifth ” are reversed. We grant a new trial in order that, if plaintiff succeed thereon, the questions of alimony and the custody of the child ipay be considered. Appeal from certain findings of fact and conclusions of law dismissed. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.